UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2009 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-149036 TITLE STARTS ONLINE, INC. (Name of small business issuer in its charter) Nevada 26-1394771 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7007 College Boulevard, Suite 270 Overland Park, KS (Address of principal executive offices) (Zip code) Issuer's telephone number: 913.832.0072 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*Yeso No o *The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx Noo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:3,300,000 shares outstanding as of August 11, 2009. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Analysis About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 2 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS (UNAUDITED) In addition to the accompanying unaudited consolidated financial statements for Title Starts Online, Inc. (together with its subsidiaries, "Title Starts Online," "the Company," "we" or "our"), we suggest that you read our 2008 Annual Report on Form 10-K.The Company files electronically with the Securities and Exchange Commission ("SEC") required reports on Form 8-K, Form 10-Q, Form 10-K.The public may read and copy any materials the Company has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at (800) SEC-0330.The SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.Copies may also be obtained free of charge by writing to Title Starts Online, Inc., 7007 College Boulevard, Suite 270, Overland Park, KS 66211. 3 TITLE STARTS ONLINE, INC. (A DEVELOPMENT STAGE COMPANY)
